Case 2:18-cv-04740-JFB-ARL Document 22 Filed 03/25/19 Page 1 of 1 PageID #: 277



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
SGT. JAMESON WARREN,

                                            Plaintiff,
                                                                   SCHEDULING ORDER
                 -against-                                         18-4740 (JFB) (ARL)

CLARA CORTES, NICOLE MORELLO,
ROBERT ROBERTS, CASTELLA IMPORTS,

                                             Defendants.
--------------------------------------------------------------X
LINDSAY, Magistrate Judge:
The following pretrial schedule is adopted:

April 29, 2019:           Deadline for motion practice for joinder of additional parties or
                          amendment of pleadings.

July 29, 2019:            All discovery, inclusive of expert discovery, to be concluded.

August 12, 2019:          Any party planning on making a dispositive motion must take the first step
                          in the motion process by this date or risk forfeiting the right to make such
                          a motion. Parties are directed to consult the district judge’s individual
                          rules regarding such motion practice.

August 26, 2019:          Final conference before the undersigned at 1:30 p.m. Meaningful
                          settlement discussions will occur at the conference. Clients or other
                          persons with full settlement authority must be available by telephone.
                          Parties are to electronically file a joint proposed pretrial order in
                          compliance with the district judge's individual rules, signed by counsel for
                          each party, prior to the conference.

       This scheduling order will be modified by the Court only upon a timely showing of good
cause. Any request for modification of this scheduling order must be in writing, and submitted in
accordance with the undersigned’s Individual Rule 1 (D).
       All parties are advised that they are under a continuing obligation to keep the Court
apprised of any changes in their contact information including, but not limited to, their addresses.

Dated: Central Islip, New York                               SO ORDERED:
       January 30, 2019                                              s/
                                                            ARLENE ROSARIO LINDSAY
                                                            United States Magistrate Judge
